DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  there should be an “and” after the comma in line 4 of claim 13 and line 3 of claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 15 and 16, each claim recites “when multiple sealing devices of the same type” along with “upper and lower sealing devices having the protrusions” and “upper and lower sealing devices that do not have the protrusions”. Though these claims are entirely 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 15, and 16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanzaki et al. (US 2009/0256316).
With regard to claim 1, Kanzaki discloses a sealing device (1) located between an inner member (3) and an outer member (2) that rotate relative to each other (see paragraph [0005], etc.), for sealing a gap between the inner member and the outer member (as seen in Fig. 1, etc.), the sealing device comprising: a tubular part (including 11a, 11b, 16, etc.) having a central axis (i.e. the central axis of 3) and for being mounted on a cylindrical end portion of the outer member (as seen in Fig. 1); an annular part (including 11d, 11e, 15, etc.) connected to an end of 

With regard to claim 9, Kanzaki discloses that a length of a distal end of each protrusion in a radial direction of the sealing device is equal to or greater than a length of the distal end of each protrusion in a circumferential direction (as seen in the embodiment of Fig. 6).

With regard to claim 15, Kanzaki discloses that when multiple sealing devices of the same type are stacked, a ratio of a total contact area of upper and lower sealing devices having the protrusions to a contact area of upper and lower sealing devices that do not have the 

With regard to claim 16, Kanzaki discloses that when multiple sealing devices of the same type are stacked, a ratio of a total contact area of upper and lower sealing devices having the protrusions to a contact area of upper and lower sealing devices that do not have the protrusions is greater than 4.0% and is equal to or less than 10% (as interpreted in light of the 112(b) rejection of this claim and as this is an intended use limitation the sealing device of Kanzaki is capable of being stacked with another sealing device (see Fig. 2, etc.) and depending on what shape/size sealing device it is stacked with and how it is stacked, it is capable of having a contact area ratio of greater than 4.0 % and equal to or less than 10%).

Claims 1-2, 11, and 14-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2010/0007090).
With regard to claim 1, Kobayashi ‘090 discloses a sealing device (1) located between an inner member (61 and as described in the abstract, etc.) and an outer member (62 and as described in the abstract, etc.) that rotate relative to each other (see the abstract, etc.), for sealing a gap between the inner member and the outer member (as seen in Fig. 5A, described in the abstract, etc.), the sealing device comprising: a tubular part (including the tubular part of 5 and the surrounding part of 4) having a central axis (i.e. the central axis all the annular parts) and for 

With regard to claim 2, Kobayashi ‘090 discloses that the tubular part is to be fitted into the cylindrical end portion of the outer member (as seen in Fig. 5A, etc. the sealing device is clearly capable of such), and is to be in contact with an inner peripheral surface of the end portion (as seen in Fig. 5A, etc. it is capable of contacting such (e.g. an inner circumferential 

With regard to claim 11, Kobayashi ‘090 discloses that a length of a distal end of each protrusion in a radial direction of the sealing device is less than a length of a proximal end of each protrusion in the radial direction (as seen in Fig. 1, 4B, etc. as each projection is tapered towards the distal (far) end in the radial direction).

With regard to claim 14, Kobayashi ‘090 discloses that each protrusion has a tapered portion (as seen in Figs. 1, 4B, etc.) having a cross section narrowing toward a distal end (as seen in Figs. 1, 4B, etc.), the distal end in the tapered portion extends across the circle (as seen in Figs. 4B as the tapered portion is an arcuate portion along the circumference).

With regard to claim 15, Kobayashi ‘090 discloses that when multiple sealing devices of the same type are stacked, a ratio of a total contact area of upper and lower sealing devices having the protrusions to a contact area of upper and lower sealing devices that do not have the protrusions is greater than zero % and is equal to or less than 15% (as interpreted in light of the 112(b) rejection of this claim and as this is an intended use limitation the sealing device of Kobayashi ‘090 is capable of being stacked with another sealing device (see Fig. 3, etc.) and depending on what shape/size sealing device it is stacked with and how it is stacked, it is capable of having a contact area ratio of greater than zero % and equal to or less than 15%).

claim 16, Kobayashi ‘090 discloses that when multiple sealing devices of the same type are stacked, a ratio of a total contact area of upper and lower sealing devices having the protrusions to a contact area of upper and lower sealing devices that do not have the protrusions is greater than 4.0% and is equal to or less than 10% (as interpreted in light of the 112(b) rejection of this claim and as this is an intended use limitation the sealing device of Kobayashi ‘090 is capable of being stacked with another sealing device (see Fig. 3, etc.) and depending on what shape/size sealing device it is stacked with and how it is stacked, it is capable of having a contact area ratio of greater than 4.0 % and equal to or less than 10%).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 11, and 14-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2010/0066029).
With regard to claim 1, Kobayashi ‘029 discloses a sealing device (1, as seen in Fig. 1-6) located between an inner member (62 and as described in the abstract, etc.) and an outer member (61 and as described in the abstract, etc.) that rotate relative to each other (see the abstract, etc.), 
Kobayashi ‘029 fails to disclose that the protrusion is multiple protrusions that are spaced apart from each other.
Kanzaki discloses a sealing device (1) located between an inner member (3) and an outer member (2) that rotate relative to each other (see paragraph [0005], etc.), for sealing a gap between the inner member and the outer member (as seen in Fig. 1, etc.), the sealing device comprising: a tubular part (including 11a, 11b, 16, etc.) having a central axis (i.e. the central axis of 3) and for being mounted on a cylindrical end portion of the outer member (as seen in Fig. 1); an annular part (including 11d, 11e, 15, etc.) connected to an end of the tubular part and having a portion located radially inside the end portion of the outer member (as seen in Fig. 1); and at least one lip (13 or 14) extending from the annular part toward the inner member (as seen in Fig. 1), each of the annular part and the tubular part comprising an elastic part (at least 16 and 15) made of an elastic material (as seen in the cross-hatching of Fig. 1, etc., described in the abstract, etc.) and a rigid part (at least 11a, 11b, 11d, 11e) made of a rigid material (as seen in the cross-hatching of Fig. 1, etc., described in the paragraph [0028], etc.), at least one of an upper surface of the annular part (e.g. proximate 14) that is opposite to the tubular part (as seen in Figs. 1, etc. axially opposite) and a lower surface of the tubular part (e.g. at 17) that is opposite to the annular part (as seen in Figs. 1, etc. axially opposite) being formed of the elastic part (as seen in Figs. 1, etc.), multiple protrusions (17 as seen in Figs. 5 and 6) being formed on at least one of the upper surface of the annular part and the lower surface of the tubular part (as seen in Figs. 1, etc. with Figs. 5 and/or 6), the protrusions protruding along an axial direction of the sealing device (as would be seen in the combination of Figs. 1, etc. with Figs. 5 and 6), the multiple protrusions 
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made, to have modified the device of Kobayashi ‘029 with the teachings of Kanzaki such that the protrusion is multiple protrusions that are spaced apart from each other, especially as Kanzaki discloses they are known alternatives (see paragraph [0034]). Such a modification would provide the expected result of at least using less material in the production of the sealing device.

With regard to claim 2, the combination (Kobayashi ‘029) discloses that the tubular part is to be fitted into the cylindrical end portion of the outer member (as seen in Fig. 1, etc. the sealing device is clearly capable of such an intended use limitation), and is to be in contact with an inner peripheral surface of the end portion (as seen in Fig. 1, etc. it is capable of contacting such (e.g. an inner circumferential surface as such can be considered an inner peripheral surface)), the upper surface of the annular part being formed of the elastic part (as seen in Figs. 1, 5, etc. in both interpretations), the multiple protrusions being formed on the upper surface (as seen in Figs. 1, 5, etc. in the first interpretation).

With regard to claim 3, the combination (Kobayashi ‘029) discloses that the lower surface of the tubular part is formed of the rigid part (i.e. 2b in Fig. 1, etc.).

claim 6, the combination (Kobayashi ‘029) discloses that the cylindrical end portion of the outer member is to be fitted into the tubular part (Examiner notes that this is an intended use limitation that Kobayashi is capable of as it could be installed over a cylindrical end portion of the outer member, especially the embodiment of Fig. 5), the tubular part for being in contact with an outer peripheral surface of the end portion (Examiner notes that this is an intended use limitation that Kobayashi is capable of as it could be installed over a cylindrical end portion of the outer member, especially the embodiment of Fig. 5, and such would mean it is capable of contacting an outer peripheral surface (i.e. outer circumferential surface)), the upper surface of the annular part and the lower surface of the tubular part being formed of the elastic part (as seen in Fig. 5, etc. in the second interpretation), the multiple protrusions being formed on at least one of the upper surface and the lower surface (as detailed in the rejection of claim 1 as such is verbatim claimed in claim 1).

With regard to claim 11, the combination (Kobayashi ‘029) discloses that a length of a distal end of each protrusion in a radial direction of the sealing device is less than a length of a proximal end of each protrusion in the radial direction (as seen in Fig. 1, 5, etc. (in combination with Kanzaki) as each projection is tapered towards the distal (far) end in the radial direction).

With regard to claim 14, the combination (Kobayashi ‘029) discloses that each protrusion has a tapered portion (as seen in Figs. 1, 5, etc.) having a cross section narrowing toward a distal end (as seen in Figs. 1, 5, etc.), the distal end in the tapered portion extends across the circle (as seen in Figs. 1, 5, etc. (in combination with Kanzaki) as the tapered portion is an arcuate portion along the circumference).

With regard to claim 15, the combination (Kobayashi ‘029) discloses that when multiple sealing devices of the same type are stacked, a ratio of a total contact area of upper and lower sealing devices having the protrusions to a contact area of upper and lower sealing devices that do not have the protrusions is greater than zero % and is equal to or less than 15% (as interpreted in light of the 112(b) rejection of this claim and as this is an intended use limitation the sealing device of Kobayashi ‘029 is capable of being stacked with another sealing device (see Fig. 3, etc.) and depending on what shape/size sealing device it is stacked with and how it is stacked, it is capable of having a contact area ratio of greater than zero % and equal to or less than 15%).

With regard to claim 16, the combination (Kobayashi ‘029) discloses that when multiple sealing devices of the same type are stacked, a ratio of a total contact area of upper and lower sealing devices having the protrusions to a contact area of upper and lower sealing devices that do not have the protrusions is greater than 4.0% and is equal to or less than 10% (as interpreted in light of the 112(b) rejection of this claim and as this is an intended use limitation the sealing device of Kobayashi ‘029 is capable of being stacked with another sealing device (see Fig. 3, etc.) and depending on what shape/size sealing device it is stacked with and how it is stacked, it is capable of having a contact area ratio of greater than 4.0 % and equal to or less than 10%).

Allowable Subject Matter
Claims 4, 5, 7, 8, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide further examples of relevant sealing devices with protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675